Title: From Abigail Smith Adams to Catherine Nuth Johnson, 21 September 1801
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



My Dear Madam
Quincy Sepbr 21 1800 1801

A Severe attack of a kind similar to that which two years ago, reduced me to the verge of the grave, has prevented me from expressing to you the joy and thankfullness I feel at the Safe return of our dear Children to their Families and Friends. I hope e’er this reaches you that you have folded to your Bosom. Your long absent Daughter, and the dear Boy for whom She had So Severely Sufferd. I Sincerly hope that a change of country and climate may prove benificial to her Health, and that you will not long detain her, from those, who also claim a Share of her fillial Regard and affection—
Mr Shaw informd me a few days Since that you had been ill of an intermitting fever, and Some others of your Family Sick. I think you had a touch of it last fall. I fear your situation is not favorable to Health. Our Northern Air, climate, & I believe habits and manners would suit your taste better. You will Soon have here an inducement to visit us, and I flatter myself that Should my Life be spaired to another Season, I Shall have the pleasure of Welcomeing you to our Rural Retirement at Quincy.
“Where the free Soul looks down and pitties”.....!
With a kind remembrance to all Friends I am dear Madam / Yours
A Adams